IN THE SUPREME COURT OF THE STATE OF NEVADA


                PELE LA' CRUZ WATKINS,                                 No. 70499
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                           FILED
                IN AND FOR THE COUNTY OF
                CLARK; THE HONORABLE ROBERT                             JUL 1 3 2016
                TEUTON, DISTRICT JUDGE; THE
                HONORABLE THOMAS; THE
                HEARING MASTER NORHEIM; AND
                HEARING MASTER KURTZ,
                Respondents,
                and
                CLARK COUNTY DEPARTMENT OF
                FAMILY SERVICES,
                Real Party in Interest.

                                  ORDER DENYING PETITION
                       FOR WRIT OF MANDAMUS OR WRIT OF PROHIBITION
                            This is an original pro se petition for a writ of mandamus or
                prohibition challenging the district court's jurisdiction in a proceeding
                under MRS Chapter 432B. 1
                            Having considered the petition and the exhibits to the
                petition, we conclude that petitioner has not demonstrated that our
                intervention by extraordinary writ relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)


                      1-Based  on our review of the petition and the supporting documents,
                we have determined that Clark County Department of Family Services
                should be listed as the real party in interest in this matter. We direct the
                clerk of this court to amend the caption on this court's docket to conform to
                the caption on this order.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                (explaining that petitioner bears the burden of demonstrating that
                extraordinary writ relief is warranted). The exhibits to the petition do not
                demonstrate that petitioner resided with the minor child in the state of
                Pennsylvania prior to the filing of the abuse and neglect petition on May 7,
                2014. Thus, petitioner has not met his burden of showing that
                Pennsylvania was the home state of the child at that time, and that the
                Nevada district court lacked jurisdiction to order that the child be placed
                in protective custody.      See NRS 125A.085 (defining home state).
                Additionally, regardless of whether the child's mother had conceded
                custody to petitioner, the State of Nevada could still place the child in
                protective custody if the child was in need of protection.         See NRS
                432B.390 (providing that a child may be placed in protective custody
                without the consent of the person responsible for the child's welfare).
                Accordingly, we
                            ORDER the petition DENIED. 2




                                         Cherry



                Douglas
                          4-94                             Gibbons


                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Pele La' Cruz Watkins
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk

                      2 To the extent petitioner's additional arguments are not addressed
                in this order, we conclude they do not warrant writ relief.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A